SUMMARY ORDER

Appellant Karla Sackey, pro se, appeals the district court’s grant of summary judgment dismissing her complaint that alleged violations of 42 U.S.C. § 2000e et seq., 42 U.S.C. § 1983, New York State Human Rights Law, and New York City Human Rights Law, as well as breach of contract. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
Federal Rule of Appellate Procedure 28(a) requires that an appellant’s brief contain, inter alia, “a statement of the issues presented for review,” see Fed. R.App. P. 28(a)(5), and an argument section containing “the appellant’s contentions and the reasons for them, with citations to the authorities and parts of the record on which the appellant relies,” Fed. R.App. P. 28(a)(9). “Although pro se litigants are afforded some latitude in meeting the rules governing litigation, ... we need not, and normally will not, decide issues that a party fails to raise in his or her appellate brief.” Moates v. Barkley, 147 F.3d 207, 209 (2d Cir.1998) (citations omitted). Accordingly, because Sackey has presented no legal argument on appeal, and has merely submitted the entire record from the district court proceedings, her entire appeal is deemed waived.
To the extent Sackey has not waived all of her claims, an independent review of the record and relevant case law reveals the district court properly granted the Defendants’ motion for summary judgment.
Accordingly, there is no basis on which to challenge the judgment of the district court.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.